Walker, J. This was a bill exhibited by complainant to obtain a new trial in a cause at law. The bill alleges fraud in the sale of a number of cattle, for which the note sued upon was given. That a motion for a new trial was made, overruled, and judgment entered. That subsequently complainant, for the first time, discovered that he could prove, by a witness residing in the State of Kentucky, that defendants had told him, that they knew the cattle were diseased, and that they must make sale of them to avoid loss by their dying on their hands. That complainant was not informed, at the time of the trial at law, or when the motion for a new trial was overruled, that he could prove these facts by this or any other witness. The defendants answered under oath, denying all fraud, all knowledge that the cattle were diseased, or that they had made any such statement, as complainant alleges he has newly discovered, and that if he can make such proof, it will be wholly untrue. The answer denies all other material aliegations. No replication was filed, and a trial was had under the bill and answer ; a decree was rendered, dismissing the bill at complainant’s costs. The rendition of that decree is assigned for error. It is believed that no rule of practice is better or more uniformly settled, than that when a trial is had upon bill and answer, without replication, the answer must be taken as true, so far as it is responsive to the bill. This answer admits no facts charged in the bill, but, on the contrary, denies all of the material allegations which, if true, would entitle the complainant to relief. The answer is responsive to the bill, is full and explicit, and taken as true, precludes all grounds of relief. There is nothing in the record showing that the cause was not ripe for hearing, and the presumption is, that it stood regularly for trial on bill and answer. We nowhere, in this record, perceive any error in the rendition of this decree. It must, therefore, be affirmed. Decree affirmed.